Citation Nr: 0106240	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  92 - 22 960	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1971, including service in the Republic of Vietnam 
from July 1969 to July 1970 and from March 1971 to October 
1971, and a second period of active service from January 1973 
to December 1976.  

On December 9, 1999, the Board of Veterans' Appeals (Board) 
issued a decision which the claimant appealed to the United 
States Court of Appeals for Veterans Claims (Court).  On June 
30, 2000, the Court vacated the Board's decision and remanded 
the case to the Board for another decision, taking into 
consideration the matters raised in the Court's order.  


REMAND

The Court's order directed the Board to articulate reasons 
and bases for all findings and conclusions on all material 
issues of fact and law presented in the record in order to 
facilitate appellate review, pursuant to  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990);  Ashley v. Brown,  6 Vet. 
App. 52 (1993).  In addition, the Board was directed to 
address the issue of why the veteran's Global Assessment of 
Functioning score of 50 on his most recent VA psychiatric 
examination did not support entitlement to a total disability 
rating based on unemployability due to service-connected 
disabilities.  The Board was further required to address the 
extent of functional or industrial impairment resulting from 
the veteran's other service-connected disabilities and, if 
the current record did not afford adequate information, to 
remand the case to the RO for any additional examinations 
necessary for purposes of evaluating those disabilities.  

In addition, the appellant was notified that he had the right 
to submit additional evidence and argument on the matter or 
matters the Court has remanded to the Board.  Holland v. 
Brown, 6 Vet. App. 443 (1994);  Quarles v. Derwinski,  3 Vet. 
App. 129 (1992).

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim.  This law is effective as of November 9, 
2000, and must be applied to all pending appeals.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law must be 
applied to all pending appeals.  

Following receipt of his application for a total disability 
rating based on unemployability due to service connected 
disabilities, the veteran underwent another VA psychiatric 
examination in April 1996, based upon the criteria then in 
effect for evaluating psychoneurotic disorders, including 
PTSD.  Those criteria are based upon a General Rating Formula 
for Psychoneurotic Disorders codified under  38 C.F.R. Part 
4, § 4.132 (1996).  That examination report found that the 
veteran's Axis I diagnosis was PTSD, and the veteran's 
current Global Assessment of Functioning (GAF) Score was 50, 
and 50 for the past year, indicative of serious symptoms, or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-III-Revised.

During the pendency of this appeal, the formula for 
evaluating PTSD changed, and the newly revised criteria, 
codified at  38 C.F.R. Part 4, §§ 4.125-4.130 (in effect on 
and after November 7, 1966, requires evaluation and diagnoses 
in accordance with the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where a law or regulation 
changes after the claim has been filed or reopened before 
administrative or judicial review has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  In this particular case, 
the RO should first schedule another VA psychiatric 
examination of the veteran; then the RO and the Board must 
each consider the evidentiary record both the old and new 
rating formulas for evaluation of acquired 

psychiatric disorders, including PTSD, and apply the formula 
which is most favorable to the claimant.  Karnas, at 470.  
The RO should provide complete reasons and bases as to why 
the GAF score of 50 does not warrant an increased rating or 
total rating for the veteran's service-connected PTSD, alone 
or in conjunction with other service-connected disabilities.  

To that point, the record shows that a September 1992 
decision by an Administrative Law Judge, Social Security 
Administration (SSA), cited supporting medical evidence from 
mental health professionals and determined that the veteran's 
industrial impairment was severe due to PTSD with depression 
and anxiety; that he had a GED education; that he last worked 
in September 1989; that he had no other transferable skills 
to perform other work within his physical and mental residual 
functional capacity; and that the veteran had been disabled 
under the provisions of the Social Security Act since 
September 1989.  The RO should provide reasons and bases at 
to why the SSA determination is inapplicable or is not 
entitled to substantial weight in evaluating the veteran's 
PTSD and his ensuing occupational and social impairment. 

Further, the formula for evaluating mental disorders, in 
effect at the time the veteran submitted his application for 
a total disability rating based on unemployability due to 
service connected disabilities, contained three criteria 
pertaining to a 100 percent rating for PTSD, and the Court 
has held that each is an independent basis for granting a 100 
percent rating.  Johnson v. Brown,  7 Vet. App. 95, 97 
(1994).  In view of the above, the RO should articulate 
reasons and bases why the veteran does not meet the criteria 
for an increased or total rating under that decision and the 
applicable criteria.  

In addition, following receipt of the veteran's claim for a 
total disability rating based on unemployability due to 
service connected disabilities, a further VA audiology and 
audiometric examination was conducted in April 1996.  
However, the criteria for rating evaluation of hearing loss 
and associated disabilities have since been revised.  Thus, 
the RO should schedule another VA specialist 


examination to determine the current nature and extent of the 
veteran's bilateral defective hearing and his tinnitus under 
the newly-revised criteria for evaluation of 
hearing loss and associated disabilities which became 
effective June 10, 1999.  See  38 C.F.R. Part 4, §§ 4.85, 
4.86, 4.87a, Diagnostic Codes 6100-6110, 6260 (2000).  The RO 
should then determine whether evaluation under the former or 
the newly-revised criteria would result in the highest 
evaluation for those disabilities and should apply those 
criteria in reaching the evaluative rating for those 
disabilities.  

Further, the RO should reconsider the evaluation of the 
veteran's service-connected residuals of a neck injury, 
taking into consideration matters of weakened 
movement, excess fatigability, incoordination, and loss of 
function due to pain on use or during flare-ups, as provided 
by  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The appellant is hereby notified that 
he had the right to submit additional 
evidence and argument on the matter or 
matters the Court has remanded to the 
Board.  

Holland v. Brown, 6 Vet. App. 443 (1994);  
Quarles v. Derwinski,  3 Vet. App. 129 
(1992).

2.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for additional service 
medical records and service 
administrative and personnel records of 
the veteran from his periods of active 
service. 

3.  The RO should schedule another VA 
specialist examination to determine the 
current nature and extent of the 
veteran's bilateral defective hearing and 
his tinnitus under the newly-revised 
criteria for evaluation 
of hearing loss and associated 
disabilities which became effective June 
10, 1999.  See  38 C.F.R. Part 4, 
§§ 4.85, 4.86, 4.87a, Diagnostic Codes 
6100-6110, 6260 (2000).  The RO should 
then determine whether evaluation under 
the former or the newly-revised criteria 
would result in the highest evaluation 
for those disabilities and the Court's 
holding in  Johnson v. Brown,  7 Vet. 
App. 95, 97 (1994), and should apply 
those criteria in reaching his evaluative 
rating.  

4.  The RO should schedule another VA 
psychiatric examination of the veteran by 
a psychiatrist who is qualified to 
diagnose and evaluate PTSD, and who has 
not previously treated or examined the 
veteran, in order to determine the 
current nature and extent of his service-
connected PTSD with depression.  The 
examination should be conducted in 
accordance with the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), to include a 
multiaxial rating and a Global 

Assessment of Functioning (GAF) score, 
and all appropriate diagnostic tests and 
procedures should be 
implemented.  The examiner must review 
the veteran's claims folder prior to the 
requested examination.  The examiner 
should offer an opinion as to the degree 
of social and industrial impairment 
resulting from the veteran's service-
connected PTSD with depression, and the 
impact of that illness upon his 
employability.  All opinions expressed 
should be accompanied by a complete 
rationale.  

5.  Further, the RO should reconsider the 
evidentiary record in connection with the 
evaluation of the veteran's service-
connected residuals of a neck injury, 
taking into consideration matters of 
weakened movement, excess fatigability, 
incoordination, and loss of function due 
to 
pain on use or during flare-ups, as 
provided by  38 C.F.R. Part 4, §§ 4.40, 
4.45, and 4.59, and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if any 
evaluative tests or procedures were not 
implemented, or if the examiners did not 
indicate that each had reviewed the 
veteran's claims folder, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.  

7.  Thereafter, the RO should undertake 
any other indicated development, review 
the evaluations assigned for each of the 
veteran's service-connected disabilities 

under both the old and newly-revised 
criteria and Johnson v. Brown,  7 Vet. 
App. 95, 97 (1994), and 
readjudicate the issue of entitlement to 
a total disability rating based on 
individual unemployability due to 
service-connected disabilities, in light 
of the additional evidence obtained.  

The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at  38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 2000), and 01-02 
(January 9, 2001), as well as any pertinent formal or 
informal guidance that is subsequently provided by VA, 
including, among other things, final regulations and General 
Counsel precedent opinions.  Any binding and pertinent court 
decisions that are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and the appellant's 
representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



